PER CURIAM.
The defendants have appealed from conviction of robbery. We have considered the contentions, advanced on behalf of the appellants, and find them to be without merit in the light of the record and briefs. The appellants’ contention of insufficiency of the evidence on the issue of identification is not borne out by the record. The charge given by the trial court relating to flight was justified on the evidence, and was not improper in form. See McBride v. State, Fla.App.1967, 197 So.2d 850. The charge given on reasonable doubt was not erroneous or inadequately worded. Appellants argue that validity of the charge on reasonable doubt was destroyed by failure to use the word “every” before the words “reasonable doubt,” and by not including the phrase “to a moral certainty.” We cannot agree. On reading the entire charge given on the subject of reasonable doubt, we find it sufficient. A charge that every element of *651the offense must be proved beyond a reasonable doubt does not call for less than one which provides that such proof shall be beyond every reasonable doubt, and the charge given adequately defined a reasonable doubt. The phrases “reasonable doubt” and “moral certainty,” as used in such charges, are recognized as interchangeable and synonymous. See Walton v. State, 1951, 212 Miss. 270, 54 So.2d 391.
Affirmed.